 Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1809 Filed 08/26/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            No. 1:20-CR-183

               vs.                                          Hon. Robert J. Jonker
                                                            Chief United States District Judge
ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,

                  Defendants.
_________________________________/

             GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTIONS
                    FOR SPECIAL JURY INSTRUCTIONS


       The defendants suggest that because they spoke words to each other while plotting, their

conspiracy to kidnap the Governor is protected by the First Amendment. They ask the Court to:

(1) instruct the jury their crimes had to be imminent every time they talked about them; and (2)

add additional elements to the long-established crime of conspiracy.

       Because the defendants are not charged with speech crimes, their attempt to apply

Brandenburg free speech protections to this case are misplaced. Their statements were not public

advocacy; they were secret, internal discussions of why and how they planned to commit

felonies. They are entitled to no special First Amendment consideration.

                                             FACTS

       Defendants Fox, Croft, Harris, Franks, and Caserta are charged with conspiracy to kidnap

the Governor of Michigan, in violation of 18 U.S.C. § 1201(c); Fox, Croft and Harris are also

charged with conspiracy to use a weapon of mass destruction, in violation of 18 U.S.C. § 2332a.
    Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1810 Filed 08/26/21 Page 2 of 15




(R.172: S. Ind., PageID.961.) In addition to physical action (training with firearms, making

bombs, conducting reconnaissance, etc.) the defendants spoke to each other in furtherance of the

conspiracy, including discussion of their motives, intent, planning, and preparation. They took

precautions to ensure their communications remained secret, and could be disavowed if

discovered. For example:

        On June 6, 2020, Fox and Croft met with other anti-government extremists in Dublin,

Ohio. (Id., PageID.963) The meeting participants discussed their opposition to public health

measures intended to curb the spread of COVID, discussed kidnapping state governors, and

agreed to recruit like-minded individuals in their home states. (Id.) One attendee cautioned, “We

have to behave in this room as though we have either police here in flesh, or by other means. Do

not be foolish at any time. Always, always, always OPSEC, 1 you know. So, everything we

discuss is in the realm of ‘if’ and hypothetical.”

        On June 25, 2020, Fox explained his motives for kidnapping the Governor in an

encrypted chat with a Wolverine Watchmen informant in Michigan: “She’s refusing to allow

gyms to open now. She’s manipulating the Justice system. Just few days ago courts ruled gyms

could open now she kicks it up to another court to get that overturned. What good is a justice

system if they can always just get their way by moving it to another court? I dunno bro, I’m fed

up with this Tyrant Bitch.” Fox added, “My minds been racing with ideas lol. Can’t wait to speak

to y’all in private.”

        At a group training on July 11-12, 2020, Croft and Harris constructed and attempted to

detonate two improvised explosive devices containing shrapnel. (Id., PageID.968.) Croft told an




1
 OPSEC (Operations Security) is defined by the National Institute of Standards and Technology as a “process by
which potential adversaries can be denied information about capabilities and intentions.” NIST SP 800-53 Rev. 5.

                                                        2
 Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1811 Filed 08/26/21 Page 3 of 15




informant that they could use bombs to destroy police cars and take down communications

towers, then use snipers to kill Governor Whitmer’s protective detail and abduct her.

       On July 27, 2020, Fox told an informant they needed to find a realtor in the Traverse City

area to obtain information on the Governor’s home, and a “mole” to give them inside

information about her travel routes, schedule, and security. Fox said he would share the plan with

the others at a Wolverine Watchmen training on August 9, 2020, so they could begin planning

and practical training. Upon hearing Fox’s ideas, Franks wrote, “OK sounds good I’m in for

anything as long as it’s well planned.”

       At a meeting on June 28, 2020, Wolverine Watchmen member Pete Musico told

attendees including Fox, Harris, Caserta and Garbin that they were planning “real shit” action

that required dedication to the cause. He advised anyone who was just there to train and improve

his personal tactical skills to leave immediately, if they did not want to be a part of what was

coming. The defendants all remained at the meeting, and discussed the idea of coordinated

kidnapping of politicians.

       On August 10, 2020, Caserta posted his motives in the conspirators’ group chat: “I think

some medical fascists are going to need a vibe check real fucking soon. How about we find out

who is shipping the vaccines and then accost them and destroy the shipment. Doctors who

advocate mandated vaccines? Bullet to the face right in their own home. Buildings

manufacturing vaccines? Blow them up. I’m not kidding about any of this.” He added, “[T]hey

are going to do it through employment. So, once they mandate that, we need to have a plan in

place to take them out. Once they realize people are getting picked off for passing this shit they’ll

ride it back real fucking quick.”




                                                 3
    Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1812 Filed 08/26/21 Page 4 of 15




           Harris suggested just simply shooting the Governor, although it would mean getting

caught or killed: “Either way if yall wanna go after her, just do it that way. Pass your shit off and

just take a pistol and like, 3 rounds.” “Well who’s got a suicide mission??” replied Fox, “I wanna

live in the restored Constitutional Republic. She’s one of many domestic enemies atm [at the

moment].” Franks wrote, “No if were spear heading all these ops we ainyt coming back bois. 2

Tie up your loose ends.”

           On August 23, 2020, Caserta reiterated his motives, and intent to act, in a recorded

conversation with the group:

           Caserta:         Where is your line at? Do you have lines drawn in the sand? When are you
                            actually willing to use deadly force? When are you willing to use physical
                            force in retaliation?

           Other:           Let’s get a circle around.

           Caserta:         I’ll go first. Mine … I have a couple lines. The, the main thing that’s
                            concerning me right now, is uh, that’s negatively affecting me, and, and
                            kind of making me angry and affecting my positivity in my life, is the
                            mask thing. The mask thing and the compliance with the mask thing. And
                            businesses, my uh, company, and then all other companies being coerced
                            by the government to do this nonsensical thing. And then, those businesses
                            coercing the individual against his will, to essentially discriminate against
                            him (cross talk).

                            The main line I have myself, where, with or without you guys, I’m willing
                            to (unintelligible) is mandated vaccines. I know what’s going on with the
                            vaccine, I know what the fuck they’re putting in it, I know their plan. I
                            know what Abboject 3 is all about and if, I will, I will lose my job. I will be
                            willing to lose my job. I will lose my apartment. I will totally disassociate
                            myself from society, and be willing to physically act, to do something
                            about it, to keep myself from being injected against my will.




2
    Short for “Boogaloo Bois,” adherents of the extremist Boogaloo movement.
3
 The Abboject syringe, developed by Pfizer pharmaceuticals, is a ready-to-use, prefilled emergency syringe
commonly used to deliver COVID vaccines.

                                                         4
 Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1813 Filed 08/26/21 Page 5 of 15




       Later the same day, the defendants and other Wolverine Watchmen discussed the

importance of keeping their plans to themselves:

       Other:          I know this goes probably without saying, but I just have to say it for my
                       sanity. Um, nobody talks, everybody walks. I think, obviously, most of us
                       aren’t gonna talk in any regard anyway. But even if you’re getting some
                       dude out there with a clipboard – got nothing to say. The less you talk to
                       any, anyone. They’ll use every word back on you. (Crosstalk)

       Caserta:        Whatever we do in the future, this is my personal choice to be involved in
                       here. So, I voluntarily consent and I, uh, accept responsibility for anything
                       that happens to me. So, you know, my word is, is solidified as far as
                       what’s going on. I’m not – If I ever get hemmed up, I ain’t sayin’ shit. I’ll
                       do my time.”

       Harris affirmed that day that he also intended to act, writing in the group chat, “I’m just a

trigger now.” Caserta asked, “What you mean Beaker? You saying you’re a trigger just waiting

to be pulled? You see what’s coming so just waiting for that moment to act?” Harris replied,

“Pretty much man, I’d love for it not to happen but I’m pretty sure the days coming so now I’m

just getting ready and waiting. Said it before and I’ll say it again, I don’t plan on living past 30.”

       To be sure their discussions of motive and intent would be concealed from law

enforcement, Harris set up a new encrypted chat application for the group that evening:




       On August 29, 2020, Fox conducted a daytime reconnaissance of the Governor’s home in

preparation for the kidnapping. He drove to within yards of her home, took pictures and videos,

drew a map of the location, and noted distances to local police responders:




                                                  5
 Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1814 Filed 08/26/21 Page 6 of 15




       In an encrypted chat five days later (September 4, 2020), Fox (“AlphaFuckYou”) and

Caserta (“DebasedTyrant”) discussed their intent to “disappear” Governor Whitmer:




                                              6
    Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1815 Filed 08/26/21 Page 7 of 15




        The same day, another member of the conspirators’ group chat wrote, “They’re officially

picking bois up. We are all just larpers 4 right?” Garbin responded, “This is why we preach low

profile and proper communication.” Fox posted legal citations and wrote, “Felonies against

Whitmer … gives us not only the moral high ground, but technically justifies us in ending her

tyrannical reign.” Garbin replied, “let’s see where it goes,” to which Fox responded, “Well we

can but doesn’t prevent us from moving forward.”

        Over the weekend of September 12-13, 2020, the conspirators conducted a nighttime

reconnaissance of the Governor’s home, practiced an armed assault on a plywood model

building, and tested an improvised explosive device. (R.172: S. Ind., PageID.964-65.) On the

way to the home, Fox and Croft stopped to inspect the underside of a highway bridge for a place

to mount an explosive charge, to foil any police response. (Id., at PageID.968.) Fox later posted a

photo of the location to the group’s encrypted chat:




        Four days later, Fox (“AlphaFuckYou”), Harris (“Beaker”), Caserta (“DebasedTyrant”),

Franks (“redhot”) and Garbin (“Gunny”) discussed why they should not participate in First

Amendment protests at the state capitol:



4
 “LARPing” is shorthand for “live action role playing,” a type of interactive role-playing game in which the
participants portray characters through physical action, often in costume and with props.

                                                         7
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1816 Filed 08/26/21 Page 8 of 15




                                     8
 Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1817 Filed 08/26/21 Page 9 of 15




                                    LAW AND ARGUMENT

1. Motion for Brandenburg jury instruction (R. 219)

       The defendants propose a jury instruction to the effect that their words cannot be the

basis for a guilty verdict unless they were likely to produce an imminent kidnapping or bombing.

(R. 220-3: Proposed Brandenburg Instruction, PageID.1217.)

       The First Amendment does not permit the State to “forbid or proscribe advocacy of the

use of force or of law violation except where such advocacy is directed to inciting or producing

imminent lawless action and is likely to produce such action.” Brandenburg v. Ohio, 395 U.S.

444, 447 (1969). But “the First Amendment lends no protection to participation in a conspiracy,

even if such participation is through speech.” United States v. Sattar, 395 F. Supp. 2d 79, 101

(S.D.N.Y. 2005). “Words that are the very vehicle of a crime are not protected merely because,

in part, the crimes may have involved the use of language.” United States v. Stewart, 590 F.3d

93, 115 (2d Cir. 2009), quoting United States v. Rowlee, 899 F.2d 1275, 1278 (2d Cir. 1990).

       “The First Amendment, moreover, does not prohibit the evidentiary use of speech to

establish the elements of a crime or to prove motive or intent. Evidence of a defendant’s previous

declarations or statements is commonly admitted in criminal trials subject to evidentiary rules

dealing with relevancy, reliability, and the like.” Wisconsin v. Mitchell, 508 U.S. 476, 489

(1993), citing Haupt v. United States, 330 U.S. 631 (1947) (statements of sympathy with

Germany and Hitler properly admitted to show motive and intent in treason case.)

       Freedom of speech does not “extend so far as to bar the prosecution of one who uses a

public speech … to commit crimes.” United States v. Rahman, 189 F.3d 88, 116-117 (2d Cir.

1999). The defendant in Rahman was charged with conspiring to wage war on the United States.

He argued statements urging co-conspirators to kill U.S. Army personnel in the name of religion



                                                 9
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1818 Filed 08/26/21 Page 10 of 15




were protected by the First Amendment. Id. The Court disagreed, holding “Words of this nature–

ones that instruct, solicit, or persuade others to commit crimes of violence–violate the law and

may be properly prosecuted regardless whether they are uttered in private, or in a public speech.”

Id. at 117.

        Speech that would otherwise be protected by the First Amendment is simply evidence

when it is part of a substantive crime:

        Rahman also protests the Government’s use in evidence of his speeches, writings,
        and preachings that did not themselves constitute the crimes of solicitation or
        conspiracy. He is correct that the Government placed in evidence many instances
        of Rahman’s writings and speeches in which Rahman expressed his opinions within
        the protection of the First Amendment. However, while the First Amendment
        protects Rahman’s right to express hostility against the United States, and he may
        not be prosecuted for so speaking, it does not prevent the use of such speeches or
        writings in evidence when relevant to prove a pertinent fact in a criminal
        prosecution. The Government was free to demonstrate Rahman’s resentment and
        hostility toward the United States in order to show his motive for soliciting and
        procuring illegal acts against the United States and President Mubarak of Egypt.

Rahman, 189 F.3d at 117-18.

        Where speech is “inextricably intertwined with actions that facilitate” the crime, a First

Amendment instruction is not appropriate. United States v. Aguilar, 883 F.2d 662, 685 (9th Cir.

1989) (defendants who conspired with illegal aliens about how and where to cross the border not

entitled to a Brandenburg instruction). For example, in Rice v. Paladin Enters., 128 F.3d 233

(4th Cir. 1997), the defendant claimed his dissemination of step-by-step instructions for murder

was protected by the First Amendment and the Brandenburg rule. “Were the First Amendment to

offer protection even in these circumstances, one could publish, by traditional means or even on

the internet, the necessary plans and instructions for assassinating the President, for poisoning a

city’s water supply, for blowing up a skyscraper or public building, or for similar acts of terror




                                                 10
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1819 Filed 08/26/21 Page 11 of 15




and mass destruction, with the specific, indeed even the admitted, purpose of assisting such

crimes—all with impunity.” Id. at 248.

        These principles were specifically applied to kidnapping conspiracy in United States v.

Van Hise, 2013 U.S. Dist. LEXIS 181894 (S.D.N.Y. 2013), quoting Giboney Empire Storage &

Ice Co., 336 U.S. 490, 498 (1949) (“It rarely has been suggested that the constitutional freedom

for speech … extends its immunity to speech or writing used as an integral part of conduct in

violation of a valid criminal statute.”) In Van Hise, the court noted the defendant’s “conduct

went beyond speech. He allegedly met with [his co-conspirator] — not in an Internet chat room

— but in ‘real life’ to discuss the kidnapping, rape and murder of women and children. Under

these circumstances, it is a jury question whether the communications between Van Hise and his

alleged co-conspirators rose to the level of a conspiratorial agreement.” Van Hise, at *10-13.

       As the defendants admit, another district court in this circuit rejected a Brandenburg

instruction under similar circumstances. United States v. Stone, 2011 U.S. Dist. LEXIS 20136

(E.D. Mich. 2011) (citing cases). The court noted:

       Numerous crimes under the federal criminal code are, or can be, committed by
       speech alone. . . . Various [statutes] criminalize conspiracies of specified objectives.
       . . . All of these offenses are characteristically committed through speech.
       Notwithstanding that political speech and religious exercise are among the
       activities most jealously guarded by the First Amendment, one is not immunized
       from prosecution for such speech-based offenses merely because one commits them
       through the medium of political speech or religious preaching. Of course, courts
       must be vigilant to insure that prosecutions are not improperly based on the mere
       expression of unpopular ideas. But if the evidence shows that the speeches crossed
       the line into criminal solicitation, procurement of criminal activity, or conspiracy
       to violate the laws, the prosecution is permissible.


United States v. Stone, No. 2:10-CR-20123, 2011 U.S. Dist. LEXIS 20136, at *25-26 (E.D.

Mich. Jan. 12, 2011) citing Rahman, 189 F.3d at 117 (conspiracy to kidnap is an offense

“characteristically committed through speech”). The appropriate way to protect the defendant

                                                 11
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1820 Filed 08/26/21 Page 12 of 15




against improper use of such evidence is through a standard limiting instruction. Rahman, 189

F.3d at 118 (limiting use of material received to the issue of motive).

       If the defendants were charged with a pure speech crime (e.g., communicating a threat,

18 U.S.C. § 875; or promoting a riot, 18 U.S.C. § 2101) a Brandenburg instruction might be

appropriate. But a simple analogy demonstrates the defendants’ reliance on Brandenburg in this

case is misplaced: One may advocate stealing from the rich to give to the to the poor, so long as

the speech isn’t intended or likely to result in imminent lawless action. But in a bank robbery

conspiracy, the same speech is just evidence of motive. To paraphrase Rice, one could otherwise

promulgate the “necessary plans and instructions for [kidnapping the Governor] … for blowing

up a public [bridge], or for similar acts of terror and mass destruction, with the specific, indeed

even the admitted, purpose of assisting such crimes – all with impunity.” Rice v. Paladin Enters.,

128 F.3d at 248.

       The conspirators’ statements demonstrate their diverse motives for kidnapping the

governor and using bombs. They also show they actually intended to commit the crimes, rather

than just make “big talk.” As in Van Hise, the defendants did more than speak: They met in real

life to discuss the kidnapping, and conducted actual training and reconnaissance. They used

encrypted communications applications, vetted their group for “moles,” used coded language,

and spoke in terms of “hypotheticals,” because they knew their speech proved criminal intent.

They discussed “tying up loose ends” because they meant to follow through with their plans.

They purposely declined to participate in First Amendment protected protest activities, so they

could maintain a “low profile,” and increase their chances of success. Their speech – to each

other – in this context falls entirely outside the zone of public advocacy protected by

Brandenburg.



                                                 12
    Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1821 Filed 08/26/21 Page 13 of 15




           The defendants’ Brandenburg argument has superficial appeal only because their target is

a political figure, and their motives echo some current political debates. The bank robbery

hypothetical (which removes politics from the equation) demonstrates its misapplication in this

case. Imagine the conspirators met dozens of times over a year to plan the heist, case the bank,

practice with explosives, and rehearse the takeover. Should the court instruct the jury to acquit,

unless the bank robbery was imminent every time the robbers talked to each other about it? The

instruction proposed by the defendants is both inappropriate and unworkable.

2. Motion for strictissimi juris instruction (R. 221)

           The defendants cite several inapposite cases for the notion that the First Amendment

requires a higher standard of proof, because they talked politics while planning the kidnapping.

(R.222: Def’s Br., PageID.1225.)

           In United States v. Dellinger, 472 F.2d 340 (7th Cir. 1972), the defendants were charged

with inciting a riot (18 U.S.C. § 231) on the basis of their public speeches criticizing the Vietnam

War. 5 No strictissimi juris instruction was given at that trial, and the court of appeals did not

suggest one should have been given. It applied the concept in reviewing the sufficiency of the

evidence, to avoid “an unfair imputation of the intent or acts” of some participants in a political

or social movement to all the others. Id. at 392.

           In United States v. Spock, 416 F.2d 165 (1st Cir. 1969), pediatrician and social activist

Benjamin Spock was charged with conspiracy to violate the Military Selective Service Act of

1967 (50 U.S.C. § 462) after he co-authored a petition against the draft. 6 The court of appeals

found the principle of strictissimi juris required his acquittal, because while “his views might


5
    The defendants included anti-war social activists Abbie Hoffman and Bobby Seale.
6
 Dr. Spock wrote, in pertinent part, “We believe…that every free man has a legal right and a moral duty to exert
every effort to end this war, to avoid collusion with it, and to encourage others to do the same,” Id, at 174.

                                                         13
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1822 Filed 08/26/21 Page 14 of 15




give young men courage to take active steps in draft resistance,” he never actually counseled

anyone to break the law. Id. at 179.

       In United States v. McKee, 506 F.3d 225 (3d Cir. 2007), the defendants were members of

a fringe religious sect that opposed the payment of taxes. The court of appeals affirmed their

convictions under the strictissimi juris standard because they committed overt acts of tax evasion

in addition to teaching non-payment. Id. at 238-39. The appellate court did not suggest that a

strictissimi juris instruction should have been given by the trial court.

       Finally, United States v. Stone, 848 F. Supp. 2d 719 (E.D. Mich. 2012) involved a charge

of seditious conspiracy (18 U.S.C. § 2384). The district court denied a request for a Brandenburg

instruction, noting, “The Sixth Circuit does not appear to have addressed application of

strictissimi juris. But, because the Court believes that Defendants’ rights will be adequately

protected under the normal standards for sufficiency of the evidence, the Court need not address

further the contours of the doctrine as applied.” Id. at 724-25.

       This case is nothing like Dellinger or Spock. There is no danger that the acts of others

might be unfairly imputed to the defendants because they were not involved in public advocacy

at all. They maintained strict operations security and purposely avoided public advocacy, to

make sure no one outside their circle would ever hear their speech or writings.

       McKee is also off point. The court applied the strictissimi juris standard on appellate

review, and did not suggest it should be used at the trial court. As the Eastern District of

Michigan observed in Stone, the Sixth Circuit has never suggested that. That the district court

entered a directed verdict in that case in no way undermines its conclusion that “defendants’

rights [are] adequately protected under the normal standards for sufficiency of the evidence.”




                                                 14
Case 1:20-cr-00183-RJJ ECF No. 306, PageID.1823 Filed 08/26/21 Page 15 of 15




The defendants have proffered no example of a strictissimi juris instruction being given to a jury,

let alone any binding authority requiring it.

       WHEREFORE, the court should deny the defendants’ motions to deviate from the

standard jury instructions.

                                                Respectfully submitted,

                                                ANDREW BYERLY BIRGE
                                                United States Attorney

Dated: August 26, 2021                            /s/ Nils R. Kessler
                                                NILS R. KESSLER
                                                AUSTIN J. HAKES
                                                Assistant United States Attorneys
                                                P.O. Box 208
                                                Grand Rapids, MI 49501-0208
                                                (616) 456-2404
                                                nils.kessler@usdoj.gov




                                                  15
